Cite as 2016 Ark. App. 1

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CR-14-892


KENNETH O. NEWTON                                  Opinion Delivered   January 6, 2016
                                APPELLANT
                                                   APPEAL FROM THE UNION
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-10-11]

STATE OF ARKANSAS                                  HONORABLE HAMILTON H.
                                   APPELLEE        SINGLETON, JUDGE

                                                   AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED;
                                                   REMANDED IN PART FOR
                                                   CORRECTED SENTENCING
                                                   ORDER



                          RAYMOND R. ABRAMSON, Judge

       This is a no-merit appeal from the revocation of Kenneth Newton’s suspended

sentence. On May 6, 2010, Newton pled guilty to possession of a controlled substance in the

Union County Circuit Court. The court sentenced him to 180 months’ imprisonment in the

Arkansas Department of Correction (“ADC”) with an additional 120 months’ suspended

sentence. The terms and conditions of his suspended sentence included that Newton not

commit a criminal offense punishable by incarceration and not use, sell, distribute, or possess

any controlled substance. On April 8, 2014, the State filed a petition to revoke Newton’s

suspended sentence alleging that on February 5, 2014, Newton violated the terms and

conditions of his suspended sentence by committing the offenses of possession of a controlled

substance; possession of drug paraphernalia; resisting arrest; no liability insurance; and no seat
                                  Cite as 2016 Ark. App. 1

belt.

        On May 14, 2014, the court held a revocation hearing. At the hearing, Sergeant Andre

Lovett testified that on February 5, 2014, he arrested Newton for driving without a valid

driver’s license and resisting arrest. He stated that, after he arrested Newton, he searched

Newton’s car and found a glass case containing a substance that appeared to be crack cocaine

and weight scales. He noted that he submitted the substance to investigators and that the

substance tested positive for cocaine. Following Sergeant Lovett’s testimony, the State rested.

Newton called no witnesses. The court then found Newton in violation of the terms and

conditions of his suspended sentence. The court pronounced a sentence of 180 months’

imprisonment.

        On July 9, 2014, the court entered an order sentencing Newton to 180 months’

imprisonment. The written order indicated that Newton had been found guilty by the court,

but the order additionally indicated that Newton had entered a guilty plea directly to the

court. The prosecutor also entered a report on July 9, 2014, that stated that Newton had

entered a guilty plea at the revocation hearing.

        Following the entry of the sentencing order, Newton’s counsel filed a no-merit brief

and a motion to withdraw on the ground that an appeal would be wholly without merit. On

June 17, 2015, this court remanded the case for the record to be settled because the written

order and the prosecutor’s report erroneously stated both that Newton had entered a guilty

plea and that the court had found him guilty at the revocation hearing. Newton v State, 2015

Ark. App. 375.


                                              2
                                  Cite as 2016 Ark. App. 1

       Following remand, the circuit court filed an amended order on July 8, 2015, again

sentencing Newton to 180 months’ imprisonment but also adding 120 months’ suspended

sentence. Further, like the July 9, 2014 order, the amended order erroneously indicated both

that Newton had entered a guilty plea and that the court had found him guilty at the

revocation hearing. However, the prosecutor filed an amended report on July 8, 2015,

confirming that the court had found Newton guilty at the revocation hearing.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Arkansas

Rules of the Supreme Court and Court of Appeals, Newton’s counsel has filed a second no-

merit brief and a second motion to withdraw on the ground that the appeal is without merit.

His counsel’s motion was accompanied by a brief referring to everything in the record that

might arguably support an appeal, including a list of all rulings adverse to Newton made by

the trial court on all objections, motions, and requests made by either party with an

explanation as to why each adverse ruling is not a meritorious ground for reversal. The clerk

of this court furnished Newton with a copy of his counsel’s brief and notified him of his right

to file pro se points. Newton has filed pro se points for reversal. In his points, Newton

contends that (1) the evidence is insufficient to support revocation, (2) his attorney was

ineffective, (3) his revocation hearing was untimely, and (4) his sentence reflected in the most

recent sentencing order does not reflect the sentence pronounced by the circuit court at the

revocation hearing and the sentence in the original sentencing order.

       We note our duty in a no-merit appeal to fully examine the proceedings in order to

decide if an appeal would be wholly frivolous. Tijerina-Palacios v. State, 2012 Ark. App. 444.


                                               3
                                   Cite as 2016 Ark. App. 1

From our review of the record and the brief presented to us, we find that counsel has

complied with the requirements of Rule 4-3(k)(1) and hold that there is no merit to this

appeal. Newton’s arguments concerning the ineffective assistance of his counsel and the

timing of his revocation hearing were not raised below and, thus, are not preserved for our

review. See Breeden v. State, 2013 Ark. 145, 427 S.W.3d 5; Johnson v. State, 2011 Ark. App.

590. Further, as to the sufficiency of the evidence, Sergeant Lovett’s uncontroverted

testimony supports the revocation. Accordingly, counsel’s motion to withdraw is granted, and

the revocation is affirmed.

       Although we affirm Newton’s revocation, there are two errors in the sentencing order

that must be addressed. First, following our remand on June 17, the circuit court failed to

correct the sentencing order to delete the indication that Newton had entered a guilty plea.

The record demonstrates, and the amended prosecutor’s report confirms, that Newton was

found guilty by the court at the revocation hearing. Second, as Newton points out in his pro

se points, following our remand, the circuit court imposed an additional 120 months’

suspended sentence that was not pronounced at the revocation hearing and that was not

included in the original sentencing order. It is apparent to us that the two errors are scrivener’s

errors. Riley v. State, 2011 Ark. App. 511, 385 S.W.3d 355. A circuit court can enter an order

nunc pro tunc at any time to correct clerical errors in a judgment or order. Id. Accordingly,

we remand in part for entry of a nunc pro tunc order to make the sentencing order reflect that

the court found Newton guilty at the revocation hearing and to delete the additional 120

months’ suspended sentence.


                                                4
                                    Cite as 2016 Ark. App. 1

         Affirmed; motion to withdraw granted; remanded in part for corrected sentencing

order.

         VIRDEN and WHITEAKER, JJ., agree.

         N. Mark Klappenbach, for appellant.

         Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                                 5